 Case 2:19-cv-00800-FMO-AGR Document 53 Filed 10/27/20 Page 1 of 2 Page ID #:179



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9    MELVIN J. HARRIS, JR.,                     )      NO. CV 19-0800-FMO (AGR)
10                                               )
                 Plaintiff,                      )
11                                               )      JUDGMENT
                         v.                      )
12                                               )
      M. BARROSO, et al.,                        )
13                                               )
                 Defendants.                     )
14                                               )
                                                 )
15                                               )
                                                 )
16
17          On August 31, 2020, the Court issued an Order of Dismissal dismissing
18   this action without prejudice to Plaintiff’s ability to file a motion to reopen the case
19   within 30 days after entry of the order. Plaintiff was warned that failure to file a
20   motion to reopen the action within the time allowed, shall result in the entry of
21   judgment dismissing the case without prejudice. (Dkt. No. 51 at 4.) Plaintiff did
22   not file a motion to reopen the action or a request for an extension of time.
23          On September 15, 2020, the order informing Plaintiff of the dismissal of
24   this action was returned by the postal service marked “Return to Sender I/M
25   Discharged.” Plaintiff has not notified the court of a change of address as
26   required. Local Rule 41-6 (“If mail directed by the Clerk to a pro se plaintiff’s
27   address of record is returned undelivered by the Postal Service, and if, within
28   fifteen (15) days of the service date, such plaintiff fails to notify, in writing, the
 Case 2:19-cv-00800-FMO-AGR Document 53 Filed 10/27/20 Page 2 of 2 Page ID #:180



 1   Court and opposing parties of said plaintiff’s current address, the Court may
 2   dismiss the action with or without prejudice for want of prosecution.”).
 3          Pursuant to the Order of Dismissal,
 4          IT IS ADJUDGED that this action is dismissed without prejudice.
 5
 6         Dated this 27th day of October, 2020.
 7
 8                                            _______________/s/_______________
                                                     FERNANDO M. OLGUIN
 9                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
